United States Court of Appeals
                          For the Seventh Circuit
                          Chicago, Illinois 60604
                              July 2, 2001


                                  Before

                 Hon. FRANK H. EASTERBROOK, Circuit Judge

                 Hon. DANIEL A. MANION, Circuit Judge

                 Hon. TERENCE T. EVANS, Circuit Judge


ISI INTERNATIONAL, INC.,                       Appeal from the United
     Plaintiff-Appellant,                      States District Court
                                               for the Northern
No. 99-1815      v.                            District of Illinois,
                                               Eastern Division.
BORDEN LADNER GERVAIS LLP, successor to
Scott & Aylen,                                 No. 98 C 7614
      Defendant-Appellee.                      Suzanne B. Conlon,
                                               Judge.




                                  Order

     The opinion of this court issued on July 2, 2001, is amended
on page 7, line 12, by changing “refused” to “refuses”.